Citation Nr: 1714867	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for post-operative right knee disability with traumatic arthritis, instability, and three scars, prior to September 14, 2015, and entitlement to a rating higher than 20 percent, thereafter.

2.  Entitlement to a rating higher than 10 percent for post-operative right knee disability with painful, limited flexion.

3.  Entitlement to a compensable rating for post-operative right knee disability with limited extension.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1968 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, in pertinent part, denied an increased rating for the post-operative right knee traumatic arthritis with instability and three scars. The Veteran submitted a notice of disagreement (NOD) in November 2011, a statement of the case (SOC) was issued in April 2012, and a VA Form 9 was received in June 2012.

The Veteran was afforded a Travel Board hearing before the undersigned in April 2013. A written transcript of that hearing was prepared and incorporated into the evidence of record.

In July 2015, the Board remanded this appeal for additional development.  

In a July 2016 rating decision, the RO granted an increased evaluation of 20 percent for post-operative right knee disability with traumatic arthritis, instability and three scars, effective September 2015.  Additionally, the RO awarded a separate noncompensable rating for limitation of extension, effective September 2015.  Despite the grant of these evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his right knee disability.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Board notes that the September 2015 VA examination that assessed the severity of the Veteran's right knee disability does not contain the complete testing results necessary to rate the disability. The examiner tested the Veteran's range of motion and noted that the Veteran experienced severe pain on flexion and extension; however, the degree at which pain occurred is not noted. VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, on remand, the examination must include the degree at which pain occurs during range of motion tests of the right knee. These findings are necessary to adequately rate the Veteran's disability according to DeLuca. Id.   

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. The Veteran's September 2015 VA examination for the right knee disability does not comply with Correia. Accordingly, the Veteran must be afforded a new VA examination to correct all the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected right knee disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the knees and the degree at which pain begins. 

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing of BOTH knees for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

4. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

5. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




